Exhibit 12.3 Central Illinois Public Service Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 18,955 $ 37,372 Add- Taxes based on income 10,806 15,539 Net income before income taxes 29,761 52,911 Add- fixed charges: Interest on long term debt 27,446 (1) 29,932 Estimated interest cost within rental expense 656 726 Amortization of net debt premium, discount, and expenses 849 1,025 Total fixed charges 28,951 31,683 Earnings available for fixed charges 58,712 84,594 Ratio of earnings to fixed charges 2.02 2.67 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,884 2,512 Adjustment to pre-tax basis 1,074 1,045 2,958 3,557 Combined fixed charges and preferred stock dividend requirements $ 31,909 $ 35,240 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.83 2.40 (1)Includes FIN 48 interest expense
